 
 
 
 

EXHIBIT 10.3
[image0.jpg]


 
GUARANTY AGREEMENT


This Guaranty Agreement (as may be amended, restated, or otherwise modified from
time to time, this "Guaranty Agreement"), is executed and delivered by the
undersigned Guarantor, in favor of STERLING NATIONAL BANK, a national banking
association, in its capacity as administrative and collateral agent for the
Lender Parties (in such capacity, together with its successors and assigns, the
"Administrative Agent"), effective as of December 28, 2016, as provided
hereinbelow:


Definitions:


The following terms shall have the following meanings where used in this
Guaranty Agreement:


"Borrower" or "Borrowers" means each of Blonder Tongue Laboratories, Inc., a
Delaware corporation (who is individually referred to herein as "Parent"), and
R.L. Drake Holdings, LLC, a Delaware limited liability company (who is
individually referred to herein as "Drake"), and their successors and assigns,
including without limitation as debtor or debtor-in-possession in any bankruptcy
proceedings.


"Guaranteed Obligations" means all indebtedness and obligations now or hereafter
owing by Borrowers to Administrative Agent and the other Lender Parties under
and in connection with the Loan Agreement and any other Loan Document
(including, without limitation, all Obligations as defined thereunder), whether
or not evidenced by any note, or other instrument or document, whether arising
from or in connection with a loan, extension of credit, issuance of a letter of
credit, acceptance, guaranty, indemnification, or otherwise, whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, as
principal or guarantor, and including all principal, interest, charges, costs,
fees, expenses, including reasonable costs, fees and expenses of attorneys
employed or engaged by Administrative Agent and/or any other Lender Party in
connection with any of the foregoing, filing fees, and any other sums chargeable
to Borrowers or Guarantor under this Guaranty Agreement or any of the other Loan
Documents.  Without limiting the foregoing, "Guaranteed Obligations" includes
any of the foregoing arising during any bankruptcy proceedings of Borrowers and
any interest or costs, fees expenses that, but for the existence of any such
bankruptcy proceedings, would arise or accrue under the Loan Documents.


"Guarantor" means Blonder Tongue Far East, LLC, a Delaware limited liability
company.


"Lenders" means each Lender under and as defined in the Loan Agreement, and
their successors and assigns permitted thereunder.


"Lender Party" has the meaning given to such term in the Loan Agreement.


"Loan Agreement" means the certain Loan and Security Agreement dated as of the
date hereof among the Borrowers, the Guarantor, the Lenders from time to time
party thereto and Administrative Agent, as such agreement has been and hereafter
may be renewed, amended, restated, or otherwise modified from time to time.
 
 
GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 1
DAL 79534189v4

--------------------------------------------------------------------------------



Terms defined in the Loan Agreement, wherever used herein, unless otherwise
defined herein, shall have the same meanings in this Guaranty Agreement as are
set forth in the Loan Agreement, and each of such definitions is incorporated
herein by reference. Guarantor expressly acknowledges that it has read and is
familiar with all such incorporated definitions and agrees that they shall have
the same effect and enforceability in this Guaranty Agreement as though set
forth herein at length.




Recitals:


WHEREAS, concurrently herewith, Borrowers, Guarantor, Lenders and Administrative
Agent have executed and entered into the Loan Agreement, pursuant to which
Lenders have agreed to make available to Borrowers a revolving line of credit
and a term loan (terms used and not defined herein shall have the meaning
assigned to such terms in the Loan Agreement).


WHEREAS, it is a condition precedent to Lenders' obligation to make the Loans
and extensions of credit under the Loan Agreement that Guarantor execute and
deliver to Administrative Agent this Guaranty Agreement.


WHEREAS, Guarantor has determined that (a) it will directly and indirectly
benefit from the availability of extensions of credit to Borrowers under the
Loan Agreement and from the other transactions evidenced by and contemplated in
the Loan Documents, (b) it will benefit, directly and indirectly, from executing
and delivering this Guaranty Agreement, (c) it is in Guarantor's best interest,
and within its organizational purpose, to execute and deliver and, if called
upon to do so, to perform its obligations under this Guaranty Agreement, and
(d) execution and delivery of this Guaranty Agreement and the other Loan
Documents to which Guarantor is a party is necessary or convenient to the
conduct, promotion, and attainment of the business of Guarantor.


NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor hereby agrees as follows:
1. Guaranty of Guaranteed Obligations.  As an inducement to Lenders to make the
Loans or otherwise extend credit and other financial accommodations to Borrowers
under the Loan Agreement, Guarantor, for value received, does hereby
unconditionally, irrevocably, and absolutely guarantee to Administrative Agent
and Lenders the prompt and full payment and performance of the Guaranteed
Obligations when due, whether at stated maturity, by acceleration or otherwise. 
This Guaranty Agreement is and shall be an absolute, unconditional, irrevocable,
and continuing unlimited guaranty of payment, and not solely of collection. 
Notwithstanding anything in this Guaranty Agreement to the contrary, the amount
of the Guaranteed Obligations shall be limited to a maximum aggregate amount
equal to the largest amount that would not render this Guaranty Agreement
subject to avoidance as a fraudulent transfer or conveyance under any Applicable
Laws, after giving effect to all other liabilities of Guarantor, contingent or
otherwise, that are relevant under such laws, and after giving effect to the
value, as assets (as determined under the applicable provisions of such laws) of
any rights of Guarantor to contribution, indemnity, and/or subrogation from any
Borrower or any other Person.
2. Representations and Warranties.  Guarantor hereby represents and warrants to
Administrative Agent and each other Lender Party as follows:  Guarantor (a) is
wholly-owned by Parent (who also wholly-owns Drake), (b) is an Affiliate of
Drake and (c) has received and will receive a direct and indirect material
benefit from the transactions evidenced by and contemplated in the Loan
Agreement and the other Loan Documents.  This Guaranty Agreement is given by
Guarantor in furtherance of the direct and indirect business interests, and is
necessary to the conduct, promotion, and attainment of the businesses of
Borrowers.  The value of the consideration received and to be received by
Guarantor is reasonably worth at least as much as the liability and obligation
of Guarantor hereunder.  Guarantor is currently informed of the financial
condition of Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Guaranteed
Obligations.  Guarantor has read and understands the terms and conditions of the
Loan Documents.  Guarantor is familiar with, and has had an opportunity to
review the books and records regarding, the financial condition of Borrowers and
is familiar with the value of any and all Collateral intended to be security for
the payment of all or any part of the Guaranteed Obligations; provided, that
Guarantor is not relying on such financial condition or the existence or value
of any such security as an inducement to enter into this Guaranty Agreement.
Guarantor has adequate means to obtain, on a continuing basis, information
concerning the financial condition of Borrowers.  Guarantor has not been induced
to enter into this Guaranty Agreement on the basis of a contemplation, belief,
understanding, or agreement that any Person other than Borrowers or Guarantor
will be liable to pay the Guaranteed Obligations.  No Lender Party has made any
representation, warranty, or statement to Guarantor in order to induce Guarantor
to execute this Guaranty Agreement.
 
 
GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 2
DAL 79534189v4

--------------------------------------------------------------------------------

3. Covenants.  Guarantor hereby agrees to comply with each covenant and
agreement contained in the Loan Agreement applicable to it as a Credit Party or
a Guarantor, as applicable.
4. Obligations Not Impaired.  Guarantor agrees that its obligations under this
Guaranty Agreement shall not be released, diminished, impaired, reduced, or
affected by the occurrence of any one or more of the following events: (a) lack
of organizational authority of any Borrower; (b) any receivership, insolvency,
bankruptcy, or other proceedings affecting any Borrower or its property;
(c) partial or total release or discharge of any Borrower or any other Person
from the performance of any obligation contained in any instrument or agreement
evidencing, governing, or securing all or any part of the Guaranteed
Obligations, whether occurring pursuant to any Applicable Law or otherwise;
(d) any change in the time, manner, or place of payment of, or in any other term
of, or any increase or decrease in the amount of, all the Guaranteed
Obligations, or any portion thereof, or any other amendment or waiver of any
term of, or any consent to departure from any requirement of, any of the Loan
Documents; (e) the taking or accepting of any collateral security for all or any
part of the Guaranteed Obligations, this Guaranty Agreement, or any other
guaranty; (f) the taking or accepting of any other guaranty for all or any part
of the Guaranteed Obligations; (g) any failure to acquire, perfect, or continue
any security interest or lien on Collateral securing all or any part of the
Guaranteed Obligations or on any property securing this Guaranty Agreement;
(h) any exchange, release, or subordination of any security interest or lien on
any Collateral, or any release, amendment, waiver, or subordination of any term
of any guaranty of the Guaranteed Obligations or any other impairment of any
collateral security or guaranty now or hereafter securing all or any part of the
Guaranteed Obligations; (i) any failure to dispose of any collateral security at
any time securing all or any part of the Guaranteed Obligations or this Guaranty
Agreement, provided such failure to dispose is commercially reasonable under the
circumstances and is otherwise consistent with any Applicable Law; (j) any
merger, reorganization, consolidation, or dissolution of any Borrower or any
other Person at any time liable for any of the Obligations, any sale, lease, or
transfer of any or all of the assets of any Borrower or any other Person at any
time liable for any of the Obligations, or any change in name, business,
organization, location, composition, structure, or organization of any Borrower
or any other Person at any time liable for any of the Obligations; (k) any
change of control or any other change in the capitalization or Equity Interest
ownership of any Borrower or any other Person at any time liable for any of the
Obligations; (l) any invalidity or unenforceability of or defect or deficiency
in any of the Loan Documents or all or any part of the Guaranteed Obligations;
(m) avoidance or subordination of the Guaranteed Obligations, or any portion
thereof, (n) the unenforceability of all or any part of the Guaranteed
Obligations against any Borrower because any interest contracted for, charged,
or received in respect of the Guaranteed Obligations exceeds the amount
permitted by any Applicable Law; (o) any waiver, consent, extension,
forbearance, or granting of any indulgence by Administrative Agent or any other
Lender Party with respect to the Guaranteed Obligations or any provision of any
of the Loan Documents; (p) any delay in or lack of enforcement of any remedies
under the Loan Documents; (q) the act of creating all or any part of the
Guaranteed Obligations is ultra vires, or the officers or other representatives
creating all or any part of the Guaranteed Obligations acted in excess of their
authority; (r) any election of remedies by Administrative Agent or any other
Lender Party; (s) any of the Loan Documents were forged; (t) the election by
Administrative Agent or any other Lender Party in any proceeding under the
Bankruptcy Code of the application of Section 1111(b)(2) thereof; (u) any
borrowing or grant of a security interest by any Borrower as
debtor-in-possession, under Section 364 of the Bankruptcy Code; (v) any use by
any Borrower (whether with the consent of Administrative Agent or any other
Lender Party or otherwise) of cash collateral during the pendency of any
bankruptcy proceeding; (w) the making of post-petition loans or any other
provision for the extension of post-petition credit to any Borrower as
debtor-in-possession in any bankruptcy proceedings; (x) the disallowance in
bankruptcy of all or any portion of the claims of Administrative Agent or any
other Lender Party for payment of any of the Guaranteed Obligations; or (y) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense available to any Borrower or Guarantor (other than that the
Guaranteed Obligations shall have been paid and performed in full excluding any
contingent indemnification Obligations that survive termination of the Loan
Agreement and this Guaranty Agreement in accordance with the terms thereof and
hereof).
 
GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 3
DAL 79534189v4

--------------------------------------------------------------------------------

5. Consent and Waiver.
(a) Guarantor hereby waives: (i) notice of acceptance of this Guaranty
Agreement; (ii) notice of any Loans or other financial accommodations or the
creation or existence of any Guaranteed Obligations; (iii) notice of the amount
of the Guaranteed Obligations; (iv) notice of any adverse change in the
financial condition of any Borrower or any other Person or of any other fact
that might increase or otherwise change Guarantor's risk with respect to the
Guaranteed Obligations, any Borrower or any other Person under or in connection
with this Guaranty Agreement; (v) notice of presentment for payment, demand,
protest and notice thereof, notice of intent to accelerate, notice of
acceleration, notice of dishonor, diligence or promptness in enforcement, and
indulgences of every kind as to any promissory notes or other instruments;
(vi) notice of any of the events or circumstances enumerated in Section 4, and
all other notices and demands to which Guarantor might otherwise be entitled
(except if such notice is specifically required to be given to Guarantor
hereunder or under any other Loan Documents or pursuant to Applicable Law);
(vii) any requirement that Administrative Agent protect, secure, perfect, or
insure its security interest and liens on any Collateral or other property as
security for the Guaranteed Obligations or exhaust any right or take any action
against Administrative Agent or any other Lender Party or any other Person or
any Collateral or any other property subject to a security interest or lien;
(viii) the benefit of any statute of limitation applicable to enforcement of the
Guaranteed Obligations, or any portion thereof, or any security interests or
liens in the Collateral or other property as security for the Guaranteed
Obligations or this Guaranty Agreement; (ix) all rights by which Guarantor might
be entitled to require suit on an accrued right of action in respect of any of
the Guaranteed Obligations or require suit against any Borrower or any other
Person; or (x) any other defense of any Borrower or any other Person (other than
that the Guaranteed Obligations shall have been paid and performed in full, or
in part, to the extent of any such partial payment or performance, excluding any
contingent indemnification Obligations that survive termination of the Loan
Agreement and this Guaranty Agreement in accordance with the terms thereof and
hereof).
 
 
GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 4
DAL 79534189v4

--------------------------------------------------------------------------------



(b) Guarantor hereby waives and agrees not to assert against Administrative
Agent or any other Lender Party, to the extent allowed by any Applicable Law:
(i) any defense, setoff, counterclaim, or claim of any kind or nature available
to any Borrower or any other Person against Administrative Agent or any other
Lender Party arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security interest or lien in the Collateral or any other
property as security for the Guaranteed Obligations; or (ii) any right or
defense arising by reason of any claim or defense based upon an election of
remedies by Administrative Agent or any other Lender Party under any Applicable
Law.


(c) Administrative Agent and any other Lender Party shall have the right to seek
recourse against Guarantor to the fullest extent provided for herein, and no
election by Administrative Agent or any other Lender Party to proceed in one
form of action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of Administrative Agent's or any other Lender Party's right
to proceed in any other form of action or proceeding or against other parties
unless Administrative Agent has expressly waived such right in writing.  Without
limiting the foregoing, no action or proceeding by Administrative Agent or any
other Lender Party under any document or instrument evidencing the Guaranteed
Obligations shall serve to diminish the liability of Guarantor under this
Guaranty Agreement except to the extent that Lender Parties finally and
unconditionally shall have realized payment in full of the Guaranteed
Obligations, excluding any Guaranteed Obligations consisting of contingent
indemnification Obligations that survive termination of the Loan Agreement and
this Guaranty Agreement in accordance with the terms thereof and hereof.


(d) Guarantor waives, and agrees that its liability hereunder shall not be
affected by, any neglect, delay, omission, failure, or refusal of Administrative
Agent or any other Lender Party to (i) exercise or properly or diligently
exercise any right or remedy with respect to any or all of the Guaranteed
Obligations or the collection thereof or any security interests or liens or
other security for or guaranty of the Guaranteed Obligations, or any portion
thereof, (ii) take or prosecute, or properly or diligently take or prosecute,
any action for the collection of any or all of the Guaranteed Obligations
against any Borrower, Guarantor or any other Person in respect of any or all of
the Guaranteed Obligations, (iii) foreclose or prosecute, or properly or
diligently foreclose or prosecute, any action in connection with any agreement,
document or instrument or arrangement evidencing, securing, or otherwise
affecting all or any part of the Guaranteed Obligations, or (iv) mitigate
damages or take any other action to reduce, collect, or enforce the Guaranteed
Obligations;


(e) Administrative Agent, on behalf of Lender Parties, may at any time, without
the consent of or notice to Guarantor, without incurring responsibility to
Guarantor and without impairing, releasing, reducing, or affecting the
obligations of Guarantor hereunder: (i) change the manner, place, or terms of
payment of all or any part of the Guaranteed Obligations, or renew, extend,
modify, rearrange, refinance, refund, increase or alter all or any part of the
Guaranteed Obligations; (ii) sell, exchange, release, surrender, subordinate,
realize upon, or otherwise deal with in any manner and in any order any
Collateral and any security interest or lien securing all or any part of the
Guaranteed Obligations or this Guaranty Agreement or setoff against all or any
part of the Guaranteed Obligations; (iii) neglect, delay, omit, fail, or refuse
to take or prosecute any action for the collection of all or any part of the
Guaranteed Obligations or this Guaranty Agreement or to take or prosecute any
action in connection with any of the Loan Documents; (iv) exercise or refrain
from exercising any rights against any Borrower or other Person, or otherwise
act or refrain from acting; (v) settle or compromise all or any part of the
Guaranteed Obligations and subordinate the payment of all or any part of the
Guaranteed Obligations to the payment of any indebtedness, liabilities, or
obligations which may be due or become due to Lender Parties; (vi) release all
or any one or more parties to any one or more of the Loan Documents or grant
forbearance or other indulgences to any Borrower or any other Person in respect
thereof; (vii) amend or modify in any manner and at any time (or from time to
time) any of the Loan Documents; or (viii) partially or fully release or
substitute Guarantor, or enforce, exchange, release, or waive any security for
the Guaranteed Obligations, or any portion thereof; (ix) bring suit against any
and all Persons liable or obligated in respect of the Guaranteed Obligations,
collectively together, jointly and severally or separately, and apply any
amounts obtained by Administrative Agent in such manner as Administrative Agent
may elect, subject to the Loan Documents; and (x) apply to the Guaranteed
Obligations any sums paid to Administrative Agent or any other Lender Party by
any Borrower, Guarantor or any other Person as provided by the Loan Documents.
 
 
 
GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 5
DAL 79534189v4

--------------------------------------------------------------------------------



(f) Should Administrative Agent, on behalf of Lender Parties, seek to enforce
this Guaranty Agreement by action in any court or otherwise, Guarantor waives
any requirement, substantive or procedural, that (i) rights or remedies be
enforced first against Borrowers or any other Person liable for all or any part
of the Guaranteed Obligations, including, without limitation, that a judgment
first be rendered against Borrowers or any such Person, or that Borrowers or any
such Person should be joined in such cause or (ii) enforcement shall first be
made against any Collateral or other property which shall ever have been given
to secure all or any part of the Guaranteed Obligations or this Guaranty
Agreement.


(g) Guarantor's obligations under this Guaranty Agreement shall not be impaired
by any action, if any, which results in the denial or impairment of any right to
seek a deficiency against Borrowers.


(h) Guarantor agrees that it has the sole responsibility for keeping itself
informed of the financial condition of Borrowers and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations or any part
thereof, and that none of Administrative Agent or any other Lender Party shall
have any obligation or duty to advise Guarantor of information known to it
regarding such condition or any such circumstance.


(i) Guarantor consents and agrees that neither Administrative Agent nor any
other Lender Party shall have any obligation to marshal assets securing the
Guaranteed Obligations in favor of Guarantor.


(j) Administrative Agent may, at any time and from time to time in its
discretion (subject to the Loan Agreement) and with or without valuable
consideration, allow substitution or withdrawal of Collateral or other security
and release Collateral or other security without impairing or diminishing the
indebtedness, liabilities, or obligations of Guarantor under this Guaranty
Agreement.


(k) Any determination by a court of competent jurisdiction of the amount of any
principal and/or interest or other amount constituting any of the Guaranteed
Obligations shall be conclusive and binding on Guarantor irrespective of whether
Guarantor was a party to the suit or action in which such determination was
made.


6. Default.  Upon the occurrence and during the continuation of an Event of
Default, Guarantor agrees to pay to Administrative Agent, on behalf of Lender
Parties, at its office located in Dallas County, Texas, or at such other place
as Administrative Agent may specify to Guarantor in writing, on written demand
by Administrative Agent and without further notice of dishonor and without
notice of any kind to Borrowers, Guarantor, or any other Person, the full unpaid
amount of the Guaranteed Obligations, in immediately available funds, or such
lesser amount, if any, as may then be due and payable and demanded by
Administrative Agent, on behalf of Lender Parties, from time to time.  If
acceleration of the time for payment of any amount payable by Borrowers under or
with respect to any of the Guaranteed Obligations is stayed or otherwise delayed
upon the insolvency, bankruptcy, or reorganization of any Borrower, all such
amounts otherwise subject to acceleration under the terms of the Guaranteed
Obligations shall nonetheless be payable by Guarantor hereunder promptly on
demand by Administrative Agent, and Guarantor, expressly and unconditionally
agrees to make such payment to Administrative Agent, on behalf of Lender
Parties, in full.
 
GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 6
DAL 79534189v4

--------------------------------------------------------------------------------

7. No Waiver.  No failure on the part of either Administrative Agent or any
other Lender Party to exercise, and no forbearance, delay or omission by either
Administrative Agent or any other Lender Party in exercising, any right or
remedy hereunder shall impair such right or remedy or operate or be construed as
a waiver thereof or any acquiescence therein, nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right or remedy hereunder.
8. Notice of Sale.  In the event that Guarantor is entitled to receive any
notice under the UCC, as it exists in the state governing any such notice, of
the sale or other disposition of any Collateral or other property securing all
or any part of the Guaranteed Obligations or this Guaranty Agreement, it is
agreed that at least ten (10) days written notice to Guarantor of the time and
place of any public sale, or the time after which any private sale or other
disposition may be made of any such Collateral or other property, shall be
deemed to be reasonable notice in conformity with such requirements.
9. Payment by Guarantor.  Whenever Guarantor pays any sum which is or may become
due under this Guaranty Agreement, written notice must be delivered to
Administrative Agent contemporaneously with such payment.
10. Binding Effect.  This Guaranty Agreement is for the benefit of
Administrative Agent, each other Lender Party and their successors, and in the
event of an assignment by any Lender Party of the Guaranteed Obligations or any
part thereof in accordance with the terms of the Loan Agreement, such Lender
Party's assigns, and the rights and benefits hereunder, to the extent applicable
to the indebtedness, liabilities, and obligations so assigned, shall be deemed
transferred with such indebtedness, liabilities, and obligations without
necessity of further express action.  This Guaranty Agreement is binding upon
Guarantor and its successors and assigns.
11. Subordination of Indebtedness and Liens.  The payment of any and all
principal of and interest on all Debt of any Borrower to the Guarantor, whether
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, now or hereafter existing, due or to become due to
Guarantor under any and all circumstances, including, without limitation, any
rights of subrogation of Guarantor in respect of any payment by Guarantor under
this Guaranty Agreement (herein called the "Subordinated Debt"), shall in all
respects be subordinate and junior in right of payment and enforcement to the
prior payment and enforcement in full of the Guaranteed Obligations as provided
in this Section (excluding contingent Guaranteed Obligations that survive
termination of the Loan Agreement and this Guaranty Agreement in accordance with
the terms hereof and thereof).  Except to the extent, if any, as may be
expressly permitted by the Loan Agreement, no payment shall be made on or with
respect to the Subordinated Debt unless and until the Guaranteed Obligations
shall have been paid and performed in full (excluding contingent Guaranteed
Obligations that survive termination of the Loan Agreement and this Guaranty
Agreement in accordance with the terms hereof and thereof).  In the event that
Guarantor shall receive any payment on account of the Subordinated Debt in
violation of this Section, Guarantor will hold, or cause to be held (as the case
may be), any amount so received in trust for the benefit of Administrative Agent
and the other Lender Parties and will forthwith deliver, or cause to be
delivered (as the case may be), such payment to Administrative Agent, in the
form received, to be applied to the Guaranteed Obligations.  All security
interests and liens, if any, at any time securing payment of all or any part of
the Subordinated Debt (herein called the "Subordinated Liens") shall be and
remain inferior and subordinate to the security interests and liens securing
payment of all or any part of the Guaranteed Obligations, regardless of whether
such Subordinated Liens presently exist or are hereafter created or when such
Subordinated Liens were created, perfected, filed, or recorded (provided that
the foregoing shall not be interpreted or deemed to allow the existence of any
security interests or liens that are prohibited by the Loan Documents). 
Guarantor shall not exercise or enforce any creditors' rights or remedies that
it may have against any Borrower, or foreclose, repossess, sequester, or
otherwise institute any action or proceeding (whether judicial or otherwise,
including, without limitation, the commencement of, or joinder in, any
bankruptcy, insolvency, reorganization, liquidation, receivership, or other
debtor relief law) to enforce the Subordinated Debt or any Subordinated Lien on
any assets of any Borrower unless and until the Guaranteed Obligations shall
have been paid and performed in full (excluding contingent Guaranteed
Obligations that survive termination of the Loan Agreement and this Guaranty
Agreement in accordance with the terms hereof and thereof).  The terms and
provisions of this Section are given by Guarantor as additional rights and
benefits to any and all other subordination agreements heretofore, concurrently
herewith, or hereafter executed by Guarantor to or in favor of Administrative
Agent and the other Lender Parties, and nothing in this Guaranty Agreement shall
be deemed to in any way negate or replace any other such previous, concurrent,
or subsequent subordination agreements.
 
GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 7
DAL 79534189v4

--------------------------------------------------------------------------------

12. Right of Setoff.  Guarantor hereby grants to Lender Parties a right of
offset to secure the payment of the Guaranteed Obligations and Guarantor's
obligations and liabilities hereunder, which right of offset shall be upon any
and all monies, securities, and other property of Guarantor, and the proceeds
therefrom, now or hereafter held or received by or in transit to Administrative
Agent or any other Lender Party from or for the account of Guarantor, whether
for safekeeping, custody, pledge, transmission, collection, or otherwise, and
also upon any and all deposits (general or special), credits and claims of
Guarantor at any time existing against Administrative Agent and any other Lender
Party.  Upon the occurrence of any Event of Default, Administrative Agent and
each other Lender Party is hereby authorized at any time and from time to time
after the occurrence of any Event of Default and during the continuance thereof,
without notice to Guarantor, to offset, appropriate and apply any and all items
hereinabove referred to against the Guaranteed Obligations and Guarantor's
obligations and liabilities hereunder irrespective of whether or not
Administrative Agent or such other Lender Party shall have made any demand under
this Guaranty Agreement and although such obligations and liabilities may be
contingent or unmatured.  Administrative Agent agrees promptly to notify
Guarantor after any such offset and application made by Administrative Agent or
any other Lender Party, provided that the failure to give such notice shall not
affect the validity of such offset and application.  The rights of
Administrative Agent and the other Lender Parties under this section are in
addition to, and shall not be limited by, any other rights and remedies
(including other rights of offset) which Administrative Agent and the other
Lender Parties may have.
13. Invalid Provisions.  If any provision of this Guaranty Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable, this Guaranty
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision was not a part hereof, and the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom. 
Notwithstanding any language to the contrary contained herein, no provision
herein or in any other Loan Document evidencing the Guaranteed Obligations shall
require the payment or permit the collection of interest in excess of the
maximum permitted by any Applicable Law.
 
GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 8
DAL 79534189v4

--------------------------------------------------------------------------------

14. Modification in Writing.  No modification, consent, amendment, or waiver of
any provision of this Guaranty Agreement, and no consent to any departure by
Guarantor herefrom, shall be effective unless the same shall be in writing and
signed by a duly authorized officer of Administrative Agent and, as to any
modification or amendment, Guarantor, and then shall be effective only in the
specific instance and for the specific purpose for which given.
15. Limited Effect of Notices; Consents.  No notice to or demand on, or consent
by, Guarantor in any case shall, of itself, entitle Guarantor to any other or
further notice or demand, or right to grant or refuse consent, in similar or
other circumstances.
16. Cumulative Rights.  All rights and remedies of Administrative Agent and the
other Lender Parties under this Guaranty Agreement are cumulative of each other
and of every other right or remedy which Administrative Agent and the other
Lender Parties may otherwise have under any applicable law or under any other
agreement.
17. Expenses.  Guarantor agrees to pay, without duplication of any amounts paid
under Section 14.5 of the Loan Agreement, on written demand all reasonable costs
and expenses incurred by Administrative Agent or any other Lender Party in
connection with the negotiation, preparation, execution, and performance of this
Guaranty Agreement and any and all amendments, modifications, renewals,
restatements, and/or supplements hereto from time to time, including, without
limitation, reasonable and documented attorneys fees.  If Guarantor should
breach or fail to perform any provision of this Guaranty Agreement, Guarantor
agrees to pay to Administrative Agent and Lender Parties all reasonable costs
and expenses incurred by Administrative Agent and Lender Parties in the
enforcement of this Guaranty Agreement from time to time, including, without
limitation, reasonable attorneys fees.
18. GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.
(a) THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND IT AND ALL TRANSACTIONS
HEREUNDER OR PURSUANT HERETO SHALL BE GOVERNED AS TO INTERPRETATION, VALIDITY,
EFFECT, RIGHTS, DUTIES AND REMEDIES OF THE PARTIES THEREUNDER AND IN ALL OTHER
RESPECTS BY THE LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW


(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY AGREEMENT OR
ANY OTHER RELATIONSHIP BETWEEN ADMINISTRATIVE AGENT, ANY OTHER LENDER PARTY AND
GUARANTOR MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR IN ANY
FEDERAL OR STATE COURT SITTING IN NEW YORK COUNTY, ROCKLAND COUNTY OR
WESTCHESTER COUNTY, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY AGREEMENT,
GUARANTOR CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION
TO VENUE ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION.


(c) GUARANTOR (AND ADMINISTRATIVE AGENT AND EACH OTHER LENDER PARTY BY ITS
ACCEPTANCE OF THIS GUARANTY AGREEMENT) HEREBY (i) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS GUARANTY AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR ASSOCIATED HEREWITH; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS; AND (D) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
GUARANTY AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
 
 
 
GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 9
DAL 79534189v4

--------------------------------------------------------------------------------



19. Notices.  All notices or demands by any party relating to this Guaranty
Agreement shall be given as set forth in the Loan Agreement.
20. Survival.  All representations, warranties, covenants, and agreements of
Guarantor in this Guaranty Agreement shall survive the execution of this
Guaranty Agreement.
21. Counterparts.  This Guaranty Agreement may be executed in any number of
counterparts and a telecopy or other electronic transmission of any such
executed counterpart shall be deemed valid as an original.
22. FINAL AGREEMENT.  THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES HERETO.
 
GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 10
DAL 79534189v4

--------------------------------------------------------------------------------

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW
IN WITNESS WHEREOF, the undersigned has executed this Guaranty Agreement as of
the effective date specified in the introductory paragraph hereinabove.


GUARANTOR:


BLONDER TONGUE FAR EAST, LLC




By: _______________________________
Name:_____________________________  
Title: ______________________________  









GUARANTY AGREEMENT (BLONDER TONGUE FAR EAST, LLC) - Page 11
DAL 79534189v4